Citation Nr: 0835619	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-28 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a bilateral foot and 
ankle conditions, including as secondary to the service 
connected post-operative residuals, right capital femoral 
epiphysis, with right hip disability and residuals of 
dislocated right medial meniscus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel



INTRODUCTION

The veteran served on active duty from August 1985 to August 
1988.  The records show he had additional active service and 
service in the National Guard, but the dates of such service 
are not verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, in which service connection for 
bilateral foot and ankle disabilities was denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO obtained VA examination and medical opinion through 
QTC in May and June 2007.  However, neither physician appears 
to have had the veteran's claims file for review.  The May 
2007 report does not refer to the claims file.  The June 2007 
opinion, while referring to aspects of the claims file, 
indicated that the entire claims file, to include service 
medical records, was not available for review.

These examinations and opinion cannot therefore provide an 
adequate basis on which to adjudicate this claim.

Moreover, review of service medical records show the veteran 
had lengthy and involved treatment for both his left and 
right hips during active service, involving complaints of, 
and treatment for, bilateral knee conditions.  He was found 
to have been treated for pre-existing bilateral hip 
conditions, diagnosed as avascular necrosis with chondrolysis 
of the right hip with significant degenerative changes, 
status post bilateral slipped capital femoral epiphysis and 
slipped capital femoral epiphysis of the left hip (occurring 
at age 15).  During active service, he developed right hip 
pain.  Review of X-rays showed loss of joint space in the 
right hip and the presence of segmental avascular necrosis.  
He underwent osteotomy of the right hip during active 
service.  Results of a Physical Evaluation Board show that he 
was ultimately found unfit for continued duty due to a 
diagnosis of status post valgus osteotomy, right femur for 
bilateral degenerative hip disease from slipped capital 
epiphysis with right knee pain, aggravated inservice.

Given the complexity and severity of the veteran's right hip 
and right knee conditions, which are averred to have caused 
and/or aggravated the claimed bilateral ankle and foot 
disabilities, review of the veteran's claims file in its 
entirety is particularly critical in this case. 

The RO is reminded that where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not constitute sufficient 
evidence aggravation unless the underlying condition 
worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Return the May and June 2007 VA 
examination reports to the examiners who 
conducted them, with the veteran's entire 
claims file.  If the examiners cannot be 
found or if it is determined that a new 
examination should be accorded the 
veteran, schedule him for medical 
examination by the appropriate medical 
professional(s) to determine the nature, 
extent, and etiology of his claimed 
bilateral ankle and foot conditions.  All 
indicated tests and studies should be 
performed.  The entire claims folder, 
including a copy of this remand, must be 
provided to the examiner(s) in 
conjunction with the examination(s).

The examiners are asked to provide 
opinions as to:

*	Whether it is as least as likely as 
not that any diagnosed ankle and 
foot disability is the result of the 
service-connected right hip and 
right knee disabilities, including 
aggravation of an already existing 
bilateral ankle and foot disability 
by the service-connected right hip 
and right knee conditions.

*	In the alternative, whether it is at 
least as likely as not that any 
diagnosed ankle and foot disability 
had its onset during the veteran's 
active service or is related to his 
active service or any incident 
therein including the inservice 
treatment and surgery for the right 
and left hip conditions and right 
and left knee complaints.

A complete rational for all onions must 
be provided.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for bilateral ankle and foot conditions, 
including as secondary to the service-
connected post-operative residuals, right 
capital femoral epiphysis, with right hip 
disability and residuals of dislocated 
right medial meniscus, with application 
of all appropriate laws and regulations 
including those governing aggravation, 
under Allen, if warranted, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




